The opinion of the court was delivered by


Mr. Justich Colcoclc.

This case is decided by the case of Durkey, vs. Hammond, 2 Con. Rep. 151: after execution, the defendant must seek his remedy in equity. If he would not avail himself of the provisions of the act made to relieve him from the .expense and trouble of an equity suit, he can now have no claim for 'the assistance of this court. He should have obtained the order of court, to compel the plaintiff to submit the condition of the bond, at all events, before the court adjourned at which the verdict was obtained.
The motion is granted. —
Huger and Gantt, Justices, concurred.